                Case 8-19-08100-las       Doc 15-1      Filed 04/27/20      Entered 04/27/20 16:07:07



Barry Golden

From:                             Barry Golden
Sent:                             Sunday, April 26, 2020 12:25 PM
To:                               Ehsanul Habib
Subject:                          RE: Appraisal pictures


Hi Mr. Habib,

We have still not received your discovery responses. If we don’t receive them by tomorrow we will be proceeding with a
motion to compel discovery.

PLEASE NOTE: Based upon the directive of the State of New York that 100% of the workforce stay home, effective 8 p.m.
on March 22, 2020, please e-mail all pleadings, notices, stipulations, demands and correspondence on the above-
captioned matter. This policy is only in place until we are permitted by New York State law to return to our office.

Thank you,

Barry M. Golden, Esq.




450 Seventh Ave, Suite 1408
New York, NY 10123
(P) (212) 643-6677
(F) (347) 491-4048

Admitted to practice in NY

PLEASE BE ADVISED THAT THIS FIRM IS A DEBT COLLECTOR ATTEMPTING TO COLLECT A DEBT. ANY INFORMATION
OBTAINED WILL BE USED FOR THAT PURPOSE.

This message is intended for the above named person(s) only and is CONFIDENTIAL AND PROPRIETARY. If you are not
the intended recipient of this e-mail and have received it in error, please immediately notify the sender by return email
and then delete it from your mailbox. This message may be protected by the attorney-client privilege and/or work
product doctrine. Accessing, copying, disseminating or re-using any of the information contained in this e-mail by
anyone other than the intended recipient is strictly prohibited. Finally, you should check this email and any attachments
for the presence of viruses, as the sender accepts no liability for any damage caused by any virus transmitted by this
email. This communication was not intended or written to be used, and it cannot be used by any taxpayer, for the
purpose of avoiding tax penalties.

From: Barry Golden
Sent: Tuesday, April 21, 2020 10:45 AM
To: Ehsanul Habib <ehsanulhbb@yahoo.com>
Subject: RE: Appraisal pictures

Hi Mr. Habib,

                                                            1
             Case 8-19-08100-las          Doc 15-1      Filed 04/27/20      Entered 04/27/20 16:07:07



Discovery demands attached. If the hard copy is in your office, how do you plan on getting us the documents by the end
of the week?

PLEASE NOTE: Based upon the directive of the State of New York that 100% of the workforce stay home, effective 8 p.m.
on March 22, 2020, please e-mail all pleadings, notices, stipulations, demands and correspondence on the above-
captioned matter. This policy is only in place until we are permitted by New York State law to return to our office.

Thank you,

Barry M. Golden, Esq.




450 Seventh Ave, Suite 1408
New York, NY 10123
(P) (212) 643-6677
(F) (347) 491-4048

Admitted to practice in NY

PLEASE BE ADVISED THAT THIS FIRM IS A DEBT COLLECTOR ATTEMPTING TO COLLECT A DEBT. ANY INFORMATION
OBTAINED WILL BE USED FOR THAT PURPOSE.

This message is intended for the above named person(s) only and is CONFIDENTIAL AND PROPRIETARY. If you are not
the intended recipient of this e-mail and have received it in error, please immediately notify the sender by return email
and then delete it from your mailbox. This message may be protected by the attorney-client privilege and/or work
product doctrine. Accessing, copying, disseminating or re-using any of the information contained in this e-mail by
anyone other than the intended recipient is strictly prohibited. Finally, you should check this email and any attachments
for the presence of viruses, as the sender accepts no liability for any damage caused by any virus transmitted by this
email. This communication was not intended or written to be used, and it cannot be used by any taxpayer, for the
purpose of avoiding tax penalties.

From: Ehsanul Habib <ehsanulhbb@yahoo.com>
Sent: Monday, April 20, 2020 8:18 PM
To: Barry Golden <bgolden@hasbanilight.com>
Subject: Re: Appraisal pictures

I'm not in office. My hard copy of the file is in office. Would you mind
sending the demands and I will send over before end of this week.

Regards,

Ehsanul Habib, Esq.
Law Office of Ehsanul Habib
118-21 Queens Boulevard, Suite 603
Forest Hills, New York 11375
Tel: 718-285-0466
Fax: 718-520-0155

                                                            2
                 Case 8-19-08100-las                  Doc 15-1          Filed 04/27/20            Entered 04/27/20 16:07:07




ConfidentialityNotice: This email may contain privileged and confidential informationintended only for the use of the individual(s) or entity(ies) to whom it
was sent and as named above. If you are not the intended recipient, please note that any dissemination or copying of this email, or any information
contained within or attached thereto to this email, is strictly prohibited. If you have received this email in error, please contact us by telephone or either
return the original email by mail or destroy it. Thank you. IRS CIRCULAR 230 NOTICE: To ensure compliance with requirements imposed by the IRS,
you are hereby informed that any advice concerning U.S. Federal tax issues contained in this communication (including any attachment, reference or
linked site) is not intended for use, and may not be used, for the purpose of (i) avoiding penalties under the Internal Revenue Code or (ii) promoting,
marketing or recommending to another party any transaction or matter addressed herein.)


WARNING: FRAUD ALERT Hackers are targeting e-mails of attorneys in attempt to
initiate fraudulent wire requests. If you receive any e-mail request purporting to come from this office
regarding wire instructions, DO NOT INITIATE THE WIRE TRANSFER. Instead, call this office
immediately, using previously known contact information, to verify the wire instructions prior to sending
funds.




On Monday, April 20, 2020, 05:46:41 PM EDT, Barry Golden <bgolden@hasbanilight.com> wrote:



Hi Mr. Habib,




The discovery deadline (4/15) has passed and we have still not received your response to our discovery demands. Please
let us know when we can expect to receive them.




PLEASE NOTE: Based upon the directive of the State of New York that 100% of the workforce stay home, effective 8
p.m. on March 22, 2020, please e-mail all pleadings, notices, stipulations, demands and correspondence on the above-
captioned matter. This policy is only in place until we are permitted by New York State law to return to our office.




Thank you,




Barry M. Golden, Esq.




450 Seventh Ave, Suite 1408

New York, NY 10123


                                                                              3
